UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                         :
NATHANIEL JACKSON,                       :                 CASE NO. 4:07-cv-880
                                         :
         Petitioner,                     :                  OPINION & ORDER
                                         :                  [Resolving Doc. 74]
vs.                                      :
                                         :
MARC C. HOUK,                            :
                                         :
         Respondent.                     :
                                         :


JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

        Nathaniel Jackson petitions for habeas corpus relief under 28 U.S.C. § 2254. 1 On

March 31, 2019, Petitioner moved for discovery under Rule 6 of the Rules Governing

§ 2254 Cases. 2 The Warden opposed. 3

        Habeas petitioners have no automatic right to discovery. 4 Instead, Rule 6 of the

Rules Governing Section 2254 Cases in the United States District Courts provides that, “[a]

judge may, for good cause, authorize a party to conduct discovery under the Federal Rules

of Civil Procedure[.]” Pursuant to that “good cause” standard, a district court should give

leave to conduct habeas discovery only “where specific allegations before the court show

reason to believe that the petitioner may, if the facts are more fully developed, be able to

demonstrate that he is . . . entitled to relief.” 5

        A petitioner cannot use the discovery process as “fishing expedition” and must at



1
  Doc. 64; Doc. 65.
2
  Doc. 74.
3
  Doc. 75.
4
  Stanford v. Parker, 266 F. 3d 442, 460 (6th Cir. 2001).
5
  Bracy v. Gramley, 520 U.S. 899, 908-09 (1997) (quoting Harris v. Nelson, 394 U.S. 286, 300 (1969)); see
also Williams v. Bagley, 380 F.3d 932, 974-75 (6th Cir. 2004); Stanford, 266 F.3d at 460.
Case No. 4:07-cv-880
Gwin, J.

least attempt to identify what he expects to uncover through his discovery requests. 6 “Even

in a death penalty case, ‘bald assertions and conclusory allegations do not provide

sufficient ground to warrant requiring the state to respond to discovery or require an

evidentiary hearing.’“ 7

            Here, Petitioner fails to meet the Rule 6 good-cause standard. His motion does not

tie his requested discovery to any discrete ground; say what the discovery might uncover;

or explain how the uncovered information would establish that Jackson is entitled to relief.

            Petitioner’s request for depositions, though only part of his motion, illustrates his

motion’s deficiency. 8 Petitioner lists nine people that he would like to depose. 9 For most

of these people, he lists a one-line description as to the deposition subject matter. 10 For

example, Petitioner seeks to depose one of his former defense attorneys “[c]oncerning all

aspects of his representation.” 11 Petitioner fails to provide any further justification for his

former attorney’s deposition.

            Such an explanation—which is representative of his motion as a whole—is deficient

and fails to establish good cause for the requested discovery. The Court will not authorize

a fishing expedition.

                                                      ORDER

            For the reasons stated above, the Court DENIES Petitioner’s motion for discovery

without prejudice.



6
  See Williams, 380 F.3d at 976; Rule 6 (providing that “[a] party requesting discovery must provide reasons
for the request”).
7
  Bowling v. Parker, 344 F.3d 487, 512 (6th Cir. 2003) (quoting Stanford, 266 F.3d at 460).
8
  Petitioner’s requests for document production are similarly vague and deficient. Doc. 74 at 5-7.
9
  Id. at 3-4.
10
     Id.
11
     Id. at 4.
                                                     -2-
Case No. 4:07-cv-880
Gwin, J.

      IT IS SO ORDERED.

Dated: March 9, 2020            s/     James S. Gwin
                                JAMES S. GWIN
                                UNITED STATES DISTRICT JUDGE




                          -3-
